Title: To John Adams from John Jay, 7 July 1795
From: Jay, John
To: Adams, John



Dear Sir
New York 7 July 1795

In Compliance with the Request of Sir John Sinclair I have the Pleasure of transmitting to you herewith enclosed a Book which I recd. from him two Days ago.  As it is now probable that Col. Smith will meet with a greater number of opportunities of sending it than will occur to me, I shall take the Liberty of committing it to his care—
Be pleased to present Mrs. Jay & my best Compts. to Mrs. Adams—with the best wishes for your & her / Health & Happiness I am / Dear Sir /  your most obt. servt.

John Jay